          Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION



CHATLEY YANCIE,                                )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )       CASE NO. 1:19-cv-00174-LAG
                                               )
BLUE BIRD BODY COMPANY,                        )
                                               )
               Defendant.                      )


                                             ANSWER

       COMES NOW Blue Bird Body Company (hereinafter “Defendant”), by and through

undersigned counsel, Constangy, Brooks, Smith & Prophete, LLP, and makes its Answer to the

Complaint herein as follows:

                                          FIRST DEFENSE

       In answer to the specific allegations of the Complaint, Defendant responds as follows:

                                     I.      JURISDICTION

1.     In response to the allegations contained in Paragraph 1 of the Complaint, Defendant admits

only that Plaintiff purports to bring claims under Title I of the Americans with Disabilities Act (the

“ADA”), as amended, 42 U.S.C. §§ 12101 et seq., and Section 504 of the Rehabilitation Act of

1973 (“Section 504”), 29 U.S.C. §§ 794 et seq. Defendant denies all remaining allegations

contained in Paragraph 1 and specifically denies that it violated the ADA or Section 504.

2.     In response to the allegations contained in Paragraph 2 of the Complaint, Defendant admits

only that Plaintiff purports to bring claims under the Civil Rights Act of 1866, as amended by the

Civil Rights Act of 1981, 42 U.S.C. § 1981 (Section 1981), which come within the jurisdiction of
                                                   1
            Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 2 of 8




the United States district courts pursuant to 28 U.S.C. § 1331. Defendant denies all remaining

allegations contained in Paragraph 2 and specifically denies that it violated Section 1981.

3.        In response to the allegations contained in Paragraph 3 of the Complaint, the allegations

contained therein consist of conclusory statements of law or fact that do not require a response. To

the extent a response is required, Defendant specifically denies that it violated the ADA and denies

all remaining allegations contained therein.

4.        In response to the allegations contained in Paragraph 4 of the Complaint, the allegations

contained therein consist of conclusory statements of law or fact that do not require a response. To

the extent a response is required, Defendant specifically denies that it violated Section 1981 and

denies all remaining allegations contained therein.

                                          II.    PARTIES

5.        In response to the allegations contained in Paragraph 5 of the Complaint, Defendant admits

only that Plaintiff was employed by Defendant from July 20, 2015 to September 5, 2018 in Fort

Valley, Georgia. Defendant lacks knowledge or information sufficient to form a belief as to the

remaining allegations contained in Paragraph 5 of the Complaint, and accordingly denies same.

6.        Defendant admits the allegations contained in Paragraph 6 of the Complaint.

                               III.    FACTUAL ALLEGATIONS

7.        In response to the allegations contained in Paragraph 7 of the Complaint, Defendant adopts

and incorporates by reference its responses to Paragraphs 1 through 6 above, as if fully stated

herein.

8.        Defendant admits the allegations contained in Paragraph 8 of the Complaint.

9.        Defendant lacks knowledge or information sufficient to form a belief as to the allegations

contained in Paragraph 9 of the Complaint, and accordingly denies same.

                                                  2
          Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 3 of 8




10.    Defendant denies the allegations contained in Paragraph 10 of the Complaint.

11.    Defendant admits only that Plaintiff was granted medical leave on various occasions due

to a medical condition concerning her feet. Defendant denies any remaining allegations contained

in Paragraph 11 of the Complaint.

12. In response to the allegations in Paragraph 12 of the Complaint, Defendant admits only that

Plaintiff was terminated on September 5, 2018. Defendant denies the remaining allegations

contained in Paragraph 12.

13.    In response to the allegations in Paragraph 13 of the Complaint, Defendant admits only

that Plaintiff was terminated for failing to adhere to call out policies and procedures. Defendant

denies the remaining allegations contained in Paragraph 13.

                                 IV.     CAUSES OF ACTION

A.   COUNT ONE – SECTION 504 OF THE REHABILITATION ACT OF 1973 CLAIM
AGAINST DEFENDANT

14.    Defendant denies the allegations contained in Paragraph 14 of the Complaint.

15.    Defendant admits the allegations contained in Paragraph 15 of the Complaint.

16.    In response to the allegations contained in Paragraph 16 of the Complaint, the allegations

contained therein consist of conclusory statements of law or fact that do not require a response. To

the extent a response is required, Defendant denies.

17.    In response to the allegations contained in Paragraph 17 of the Complaint, the allegations

contained therein consist of conclusory statements of law or fact that do not require a response. To

the extent a response is required, Defendant denies.

18.    Defendant denies the allegations contained in Paragraph 18 of the Complaint.

19.    Defendant denies the allegations contained in Paragraph 19 of the Complaint.



                                                 3
            Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 4 of 8




20.      In response to the allegations contained in Paragraph 20 of the Complaint, the allegations

contained therein consist of conclusory statements of law or fact that do not require a response. To

the extent a response is required, Defendant denies.

21.      Defendant denies the allegations contained in Paragraph 21 of the Complaint.

B.     COUNT TWO – RETALIATION AGAINST DEFENDANT PURSUANT TO
42 U.S.C. §1981

22.      Defendant admits only that Plaintiff was granted medical leave on various occasions due

to a medical condition concerning her feet. Defendant denies any remaining allegations contained

in Paragraph 22 of the Complaint.

23.      Defendant admits only that Plaintiff was approved for intermittent FMLA leave as

necessary in 2018. Defendant denies any remaining allegations contained in Paragraph 23 of the

Complaint.

24.      Defendant denies the allegations contained in Paragraph 24 of the Complaint.

25.      Defendant denies the allegations contained in Paragraph 25 of the Complaint.

26.      Defendant denies the allegations contained in Paragraph 26 of the Complaint.

27.      Defendant denies any and all allegations which may be contained in Plaintiff’s Complaint

except such allegations that are specifically admitted in its responses set forth in paragraphs 1

through 26 above.

                                      V.       PRAYER FOR RELIEF

         Defendant denies any and all allegations which may be contained under Plaintiff’s prayer

for relief, including subparagraphs (1) through (5)1, and further denies that Plaintiff is entitled to

the relief prayed for or to any other relief.



1
 Plaintiff's Complaint contains a numerical error on Page 5 in the Prayer for Relief. The number “4” is listed twice,
with the second “4” responded to by Defendant as number “5”.
                                                          4
           Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 5 of 8




                                        SECOND DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                                         THIRD DEFENSE

        Defendant’s actions with respect to Plaintiff’s employment were premised upon

legitimate, nondiscriminatory and non-retaliatory reasons.

                                       FOURTH DEFENSE

        Defendant’s actions with respect to Plaintiff’s employment were based upon reasonable

factors other than any disability and/or alleged protected activities.

                                         FIFTH DEFENSE

        Defendant would have taken the same actions without regard to Plaintiff’s alleged

disability, and/or alleged protected activities.

                                         SIXTH DEFENSE

        To the extent that Plaintiff alleges acts or omissions occurring more than 180 days prior

to the date on which Plaintiff filed her Charge of Discrimination with the EEOC, her ADA

claims are barred.
                                       SEVENTH DEFENSE

        At all times relevant hereto, Defendant had a specific policy against unlawful



discrimination and harassment in the work place and such policy was well-known to its

employees and contractors.
                                        EIGHTH DEFENSE

        To the extent Plaintiff complained to Defendant about alleged unlawful treatment,

Defendant took immediate and adequate steps to investigate Plaintiff’s complaints.




                                                   5
           Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 6 of 8




                                        NINTH DEFENSE

        Plaintiff has not suffered any legally cognizable damages.

                                        TENTH DEFENSE

        Plaintiff has failed to mitigate any damages that he may have suffered.

                                     ELEVENTH DEFENSE

       Plaintiff is not entitled to compensatory or punitive damages arising from her claims

because Defendant did not intentionally discriminate or act with malice or reckless disregard for

Plaintiff’s federally protected rights, regardless of the ultimate lawfulness of its actions.

                                     TWELVETH DEFENSE

       Plaintiff’s right to recover compensatory and punitive damages under the ADA, as

amended, is limited by and subject to the provisions of 42 U.S.C. §§ 12101 et seq.

                                    THIRTEENTH DEFENSE

       Plaintiff cannot establish a prima facie case of disability discrimination or retaliation.

                                   FOURTEENTH DEFENSE

        Defendant cannot be held liable for acts of its employees that it neither participated in,

nor authorized, nor ratified.
                                     FIFTEENTH DEFENSE

        Defendant acted in good faith, and without malice or ill will.



                                     SIXTEENTH DEFENSE

       To the extent Defendant learns that Plaintiff violated any additional policies or procedures

or otherwise participated in actions warranting termination subsequent to her termination, her

claims are barred under the theory of after-acquired evidence.



                                                   6
             Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 7 of 8




                                   SEVENTEENTH DEFENSE

      Defendant reserves the right to plead other affirmative defenses which may become

known during its continuing investigation and during discovery in this case.


       WHEREFORE, Defendant respectfully requests that:

       (a)      The Complaint be dismissed;

       (b)      Judgment be entered for Defendant;

       (c)      Plaintiff take nothing;

       (d)      Defendant be awarded its costs in defending this matter; and

       (e)      Defendant be awarded such other and further relief as this Court deems proper.

       Respectfully submitted this 3rd day of December, 2019.

                                              CONSTANGY, BROOKS, SMITH
                                              & PROPHETE, LLP


                                              /s/ Alyssa K. Peters
                                              ALYSSA K. PETERS
                                              Georgia Bar No. 455211
                                              PATRICIA-ANNE UPSON
                                              Georgia Bar No. 564294

577 Mulberry St., Suite 710
P.O. Box 1975
Macon, GA 31202-1975
(478) 750-8600
apeters@constangy.com
pupson@constangy.com




                                                7
          Case 1:19-cv-00174-LAG Document 7 Filed 12/03/19 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day I have electronically filed the foregoing ANSWER with

the Clerk of Court using the CM/ECF system, which will automatically serve the following

attorneys of record:

                                    William Gregory Dobson, Esq.
                                         A. Danielle McBride
                                        Lober & Dobson, LLC
                                     830 Mulberry St., Suite 201
                                          Macon, GA 31201

                                       Gregory O. Wiggins
                         Wiggins, Childs, Pantazis, Fisher & Goldfarb, LLC
                                        The Kress Building
                                        301 19th St., North
                                      Birmingham, AL 35203

       Dated this 3rd day of December, 2019.

                                           CONSTANGY, BROOKS, SMITH
                                           & PROPHETE, LLP


                                           /s/ Alyssa K. Peters
                                           ALYSSA K. PETERS
                                           Georgia Bar No. 455211


577 Mulberry Street, Suite 710
P.O. Box 1975
Macon, GA 31202-1975
(478) 750-8600




                                               8
